           Case 1:19-cv-03331-LGS Document 11 Filed 04/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FENIX SECURITIES, LLC,

                              Petitioner,
                                                            Civil Action No.: 19-CV-03331-LGS
            -against-
AXOS CLEARING LLC (FORMERLY KNOWN AS
COR CLEARING LLC),

                              Respondent.



                         NOTICE OF APPEARANCE OF COUNSEL


TO: THE CLERK OF THE COURT:

                PLEASE enter the appearance of Christopher Paolino of Anderson Kill P.C., as

counsel on behalf of Respondent, AXOS CLEARING LLC (FORMERLY KNOWN AS COR

CLEARING, LLC), in the above-captioned matter. The undersigned is in good standing with the

Bar ofthe State ofNew York.


Dated:     New York, New York                      ANDERSON KILL P.C.


                                                   /r!dit4~
           April16, 2019


                                                   1251 Avenue ofthe Americas
                                                   New York, NY 10020
                                                   Tel.: (212) 278-1000
                                                   Fax: (212) 278-1733
                                                   cpaolino@andersonkill.com

                                                   Counsel for Respondent




docs-1 00117794.1
